Citation Nr: 0725620	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for glomerulonephritis.

2. Entitlement to service connection for coronary artery 
disease (CAD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1969 to 
July 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran's 
glomerulonephritis increased in severity during his time in 
service. 

2.  The veteran has coronary artery disease, but the evidence 
fails to show that it began during his time in service.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for glomerulonephritis 
have not been met. 38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2006).

2.  Criteria for service connection for coronary artery 
disease have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Glomerulonephritis 

The veteran asserts that his glomerulonephritis was 
aggravated by service.

For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  

Pre-service private treatment records show that the veteran 
was admitted to the hospital in October 1966 because of 
recurrent, urinary blood, which was thought to be caused by 
glomerulonephritis.  After a week of hospitalization, the 
veteran's urine was nearly clear.  In December 1967, a 
private physician, Dr. Pitts, wrote that the veteran had been 
admitted to the hospital four times in 1966 and 1967 for 
recurrent hematuria, but that urologists had been unable to 
determine the source of the bleeding.  Dr. Pitts opined that 
the veteran might have chronic glomerulonephritis.

At time of entry into service in 1969, the veteran indicated 
that he had had a kidney stone/blood in his urine, and the 
medical officer indicated that he had been treated for kidney 
trouble in 1968.  It was noted that the veteran had a history 
of recurrent hematuria, although a urology workup was 
negative.

As such, the veteran's glomerulonephritis clearly preexisted 
his time in service.  Nevertheless, a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  

The veteran contends that the rigors of military life, when 
combined with combat in Vietnam, aggravated his 
glomerulonephritis.  However, service medical records fail to 
describe any complaints of kidney problems while in service.  
The veteran did have a G.C. smear for uretheritis, but it was 
negative.  On his separation physical, the veteran was found 
to be normal, and he indicated that his condition was good.  
As such, the evidence fails to show that the veteran's 
glomerulonephritis was aggravated in any way by service.  

Furthermore, even several years after service, there was no 
indication that the veteran's glomerulonephritis had 
increased in severity from pre-service levels as a private 
medical record in September 1976 indicated that the lab work 
did not reveal any nephritis.  Additionally, while an October 
1977 private treatment record indicated that the veteran had 
a history of nephritis at age 17 with a sequelae of elevated 
blood pressure since then, the veteran's blood pressure 
reading at his separation physical (122/80) was actually 
lower than the blood pressure reading on his enlistment 
physical (138/88); suggesting that while his 
glomerulonephritis may have caused elevated blood pressure, 
it did not further aggravate it during service.

In January 2003, the veteran underwent a VA examination at 
which the examiner noted that the veteran had 
glomerulonephritis prior to entering service, but had not had 
any problems while in service.  Obviously, this does not 
reflect an increase in severity of the claimed condition 
during the veteran's time in service.

The medical evidence of record fails to show that the 
veteran's glomerulonephritis increased in severity during his 
time in service, and there is similarly no medical opinion of 
record suggesting such.  While the veteran believes that his 
glomerulonephritis was aggravated by his time in service, he 
is not medically qualified to prove a matter requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, the veteran's opinion is 
insufficient to prove aggravation.  
 
Thus, the evidence fails to show that the veteran's 
glomerulonephritis, which preexisted the veteran's entry into 
service, was aggravated by service.  Therefore, the veteran's 
claim is denied.

Heart condition

The veteran apparently contend his CAD had its onset in 
service, or pre-existed service along with his 
glomerulonephritis and was aggravated by service.  He cites 
his heart attack at age 28 in 1977 and the progression of the 
disease since 1977, concluding it could not have begun in 
1977, but started before that year.  

In his substantive appeal, the veteran indicated that his 
blood pressure was above normal limits at the time of his 
induction into the military, and that while in service, the 
military failed to provide any routine monitoring of his 
blood pressure.  The veteran asserted that the stress of 
military life, when combined with the stress of combat, 
triggered the development of coronary artery disease.  

Prior to his entrance into service, as part of his medical 
history, the veteran reported he had high blood pressure.  
Pre-induction examination showed his blood pressure was 
138/88.  The veteran's service medical records fail to show 
any additional blood pressure readings until the veteran's 
separation physical when testing revealed lower blood 
pressure than at entry, 122/80.  The veteran's separation 
physical also found his heart to be normal.  There is no 
diagnosis of hypertension or CAD in any of these records.  

To the extent it is argued the blood pressure reading of 
138/88 represents hypertension, since that reading pre-dated 
entrance into service, it would be necessary to show its 
aggravation/increase in severity in service to establish 
service connection.  As described above, no such increase in 
severity is shown.  

Thus, while glomerulonephritis may be associated with causing 
hypertension, there is no indication that service itself 
aggravated the veteran's hypertension, as the veteran's blood 
pressure was lower at discharge than at entry, and at no 
point in service was the veteran shown to have hypertension. 

Private medical records reflect a diagnosis of hypertension 
was established in 1976 and one of CAD in 1977.  Thereafter, 
the record shows the veteran has continued to bear the 
consequences of his cardiovascular disability since that 
time.  

In connection with his current claim, the veteran underwent a 
VA examination in January 2003.  He was diagnosed with 
hypertension by history and with coronary artery disease.  
The examiner gave no indication there was a link between 
these conditions and the veteran's service.  

In July 2005, the veteran's family physician, Dr. Holcombe, 
who had treated the veteran since 1999, wrote a letter at the 
request of the veteran who had asked Dr. Holcombe to 
"provide an opinion regarding the association of his 
hypertension and coronary artery disease with his military 
service."  Interestingly, Dr. Holcombe states in his letter 
the veteran "had a long history of coronary artery disease 
which began in May 1977..."  Obviously, this does not support 
a claim for service connection, as it is a medical opinion 
that the claimed condition began 6 years after service.  

Dr. Holcombe does state, however, the veteran's 
"hypertension seemed to have developed during the time of 
his military service as his blood pressure at age 21 was 
elevated to 138/88."  He goes on to note that hypertension 
is a definite factor that leads to early cardiovascular 
injury.  This is an obvious reference to the blood pressure 
reading noted prior to the veteran's entry into service, and 
as indicated above, if it is understood the veteran had 
hypertension prior to service, then it would be necessary for 
the evidence to show it increased in severity during service 
in order to establish service connection.  No such 
aggravation in service is shown, and indeed, the veteran's 
blood pressure was lower at service separation.  

Under the circumstances described above, a basis upon which 
to grant service connection for CAD has not been presented 
and the appeal is denied.  

Finally, to the extent it is contended that service 
connection for CAD is warranted because it is secondary to 
glomerulonephritis, since service connection is not in effect 
for glomerulonephritis, there is no basis to establish 
service connection for disability as secondary to it.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in January 2004, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by a 
March 2004 statement of the case, following completion of the 
notice requirement.

Extensive private treatment records have been obtained, as 
have service medical records, and the veteran was provided 
with a VA examination (the report of which has been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for glomerulonephritis is denied.

Service connection for coronary artery disease is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


